Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action responds to application 16/534693 filed on 8/7/2019. Claims 15-31 are pending.

Information Disclosure Statement
The Information Disclosure Statement received on 8/7/19 has been considered.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The prior art of record, US 2012/0177107 A1 to Fu et. al. (hereinafter "Fu") and US 2009/00101323 A1 to Su et. al. (hereinafter "Su") do not disclose wherein the offset information includes explicit band information indicating one of 32 bands as a starting band of a band group consisting of n bands.
Rather, Fu discloses  a video decoding apparatus, comprising: an entropy decoder configured to obtain reconstruction information for generating a reconstructed picture and offset information for a sample adaptive offset (SAO) process from a bitstream; an adder configured to generate the reconstructed picture based on the reconstruction information; and a filter configured to apply an in-loop filtering process to the reconstructed picture, wherein for the in-loop filtering process, the filter applies a deblocking filtering process to the reconstructed picture, and applies the SAO process to a sample in the reconstructed picture on which the deblocking filtering process is completed, wherein the offset information includes offset type information indicating that a band offset type is applied to the sample, wherein the offset information includes information on n offset values, and an offset value corresponding to a band among the n bands is applied to the sample, wherein n is an integer, Su discloses  the offset type information is obtained by context-adaptive arithmetic coding.
Similar reasoning applies to claim(s) 21 and 27 mutatis mutandis. Accordingly, claims 15-31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Allowable Subject Matter
Claims 15-31 are allowable.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Misra et al., US 2013/0114686 A1, discloses image decoding with enhanced CABAC for encoding and/or decoding. 
        2.    Kim et al., US 2013/0182759 A1, discloses method and apparatus for sample adaptive offset parameter estimation in video coding. 
        3.    Gao, US 2012/0016667 A1, discloses spectrum flatness control for bandwidth extension. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485